Citation Nr: 1137012	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-37 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.  He had overseas service with the Eighth United States Army, Headquarters and Headquarters Battery, 38th Artillery Brigade from October 14, 1966, to March 10, 1968.  He died on September [redacted], 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the above claim.


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2007; the immediate cause of death was small cell lung cancer.

2.  The Veteran was exposed to herbicides during his military service in Korea from October 1966 to March 1968.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 1312 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for the cause of the Veteran's death.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The appellant contends that the Veteran was exposed to Agent Orange during his service in Korea or during a temporary assignment in Vietnam in 1967.  As this decision grants entitlement to service connection for the cause of the Veteran's death on the basis of exposure to herbicides in Korea, there is no need to address the issue of whether the Veteran had a temporary assignment in Vietnam during the presumptive period.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated during service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  

Accordingly, service connection for the cause of a Veteran's death may be substantiated by showing that the Veteran's death was caused by a disability for which service connection (1) had been established at the time of death or (2) could have been established prior to the time of his death.

Service connection is established where a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303(a); 3.306.  Service connection can also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA regulations provide that the following diseases will be service connected if the Veteran was exposed to an herbicide agent during active service, even if there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (including cancer of the lung, bronchus, larynx, or trachea), and soft tissue sarcoma.  38 C.F.R. § 3.309(e).

In determining whether these requirements are met, the Board will evaluate the evidence of record and assign due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's DD-214 shows that he served with the Eighth United States Army, Headquarters and Headquarters Battery, 38th Artillery Brigade from October 14, 1966, to March 10, 1968.  The Department of Defense has identified specific units that served in areas along the DMZ in Korea where herbicides were used from April 1968 to July 1969 to defoliate the zone between the front line defensive positions and the south barrier fence.  The Veteran's unit is one of the identified units; however, his service in Korea ended one month prior to the established date range.  However, these listings only show known instances of chemical efficiency testing and/or operational testing, and do not show whether herbicides were used in routine base maintenance, e.g. defoliation of rifle ranges, railroad tracks, etc.  Moreover, they concern only one particular operational objective.  Therefore, the Board finds that the Veteran's location in this confirmed area generally around the time period of known, conclusively established Agent Orange use, his service with the sort of unit that determined to be at risk for herbicide exposure, i.e. the artillery, and his service in a particular unit known to be exposed to herbicides during the defoliation of the fields of fire in front of the front line defensive positions only one month later, weighs in favor of finding that he was exposed to herbicides during his service in Korea within the meaning of 38 C.F.R. § 3.307.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  

Consequently, as the certificate of death shows "small cell lung cancer" as the immediate cause of death and lung cancer is presumptively service connected for herbicide-exposed Veterans, the Veteran's cause of death of small cell lung cancer is related to his active service.  See 38 C.F.R. § 3.307, 3.309.  Therefore, service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


